         Case 1:21-cr-00117-TFH Document 16-13 Filed 04/01/21 Page 1 of 1



March 20, 2021

TO WHOM IT MAY CONCERN:
RE: Alex Harkrider

My name is Pat Wilson and I live in Carthage, Texas.
I have managed a local travel agency for 35 years.

I first met Alex when he was between 7 - 8 years old. He and his Mom started
attending Central Baptist Church in Carthage. I was a Sunday School teacher for
this age group and he was in my class. He was a blond headed little boy and
he caught my attention on that first Sunday. He was a well adjusted child! As
we in the South say, "All Boy!"! He was a smart child and was never disrespectful
to me even when I corrected him. Needless to say, I fell in love with him from the
start. He was in my room for approximately two years before promoting to the
next grade level. I saw him often after he left my class and I always received a
hug each time I saw him.

During the time Alex was in Jr. High and High School, I did not see him very
often, but kept up with him through his Mom. I would see Alex from time to
time and even though he was older, I still would get that "big old bear hug."
One day I ran into his Mom in a local shop here in town and she told me that
Alex had enlisted in the marines and was leaving soon. That made my heart
happy that he wanted to serve our country. I thought this would be good for Alex
and that Alex would be a good marine. During his time in the service, I did not see his
Mom very often.

One Sunday morning, when I entered the sanctuary, I saw this tall, handsome
young man dressed in his Dress Marine uniform in the front of the church.
I thought it was Alex, but not quite sure. During the announcement time,
he was announced and welcomed home from serving our country. After service
I went down to the front and waited my turn to welcome him home.
The minute he saw him I got that big old Alex grin and my bear hug. Again,
my heart was happy and proud. My now, his Mom and I were friends on
social media and I would see Alex post on her page. He called her MOTHER GOOSE
and I loved this. A year or so later, he teamed up with a friend and they formed
a rescue team that would respond to hurricanes, tornadoes or any other natural
disaster that occurred. Again, I was happy and proud that they were helping
people in need that they did not even know.

Upon hearing of his arrest, I immediately called Mother Goose because I knew
she was heart broken. I immediately began praying for Alex and his Mom.
I will now add you to this prayer list as you work to defend Alex. May God
richly bless you.

Alex's friend,
Pat Wilson

P.S. I love Alex Harkrider
